DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-16, 27 in the reply filed on 11/08/2021 is acknowledged. It is assumed that Applicants meant to include claim 26 for prosecution since it is part of Group I.
Claims 17-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.

Claim Objections
Claims 17-25 are objected to because of the following informalities:  the claims still list “(Original)” status identifiers next to them while they are withdrawn per restriction (see paragraph 2 above).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample” in claims 9, 26, and 27. 
invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of “(i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample”. There, the claim is indefinite and is rejected under 35 U.S.C. 112(b) for pre-AIA  35 U.S.C 112, second paragraph

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16, 26 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a lateral-flow chromatographic assay cassette with an enzymatically activated label and a testing device comprising a handheld computing device for data collection and data analysis claimed to process data from the chromatographic assay. The testing device broadly includes a light source, detector, sample holder, and a lens. The claims 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later clatmed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: 
(1) Actual reduction to practice, 
(2) Disclosure of drawings or structural chemical formulas, 
(3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, 111. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), 
(4) Method of making the claimed invention, 
(5) Level of skill and knowledge in the art, and 
(6) Predictability in the art. See MPEP 2163.
In the present invention, the instant specification talks about “an algorithm” that is configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample. The specification is silent on what this algorithm is and how it determines these metrics numerically. The specification repeats statement about the algorithm “being stored in a computer readable format and electronically accessible by the testing device” and/or “querying” it when needed in more than one instance (see para [0007],[0015], [0016], [0083],[0085], [0097]). Further, the specification mentions the functionality of the algorithm as claimed in the limitation above (see at least para [0008],[0009],[0066], [0092],[0094], [0097],[0098], [0099]) without going into detail about the methodology or numerical support for how the algorithm is supposedly converting and analyzing the detected signal into a numerical value. There is one example in the disclosed specification on pages 39-42 that only mentions that “an algorithm correction” can be used to address the difference between light emitted by a white vs. black iPhone flash. The example does not 
Regarding predictability, correlation between structure and function is less likely for the algorithm without any clear definition of the structure. The undefined algorithm to process detectable signal from the lateral flow assay and convert it into a numerical value is unpredictable. For example, in the prior art there is a definition of a processor that is programmed to provide information from an acquired image such as in Fletcher et al. (US20110009163) disclosed in paragraph [0087] and (Figure 1:30).
In view of the above cited evidence, one cannot visualize how the algorithm can function as described without a clear definition to convert a signal into a numerical value. For all of these reasons, the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16, 26 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is vague because it appear to be claiming a Markush group but recites improper Markush language. In the last paragraph of claim 1, the proper language for a Markush group is 
Claim 9, 26, and 27 recites the limitation "the interpretive algorithm" in:
paragraph 3 line 1 for claim 9
paragraph 3 line 1 for claim 26
paragraph 4 line 1 for claim 27
There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this term refers back to the previously recited “an algorithm”.
Further, claim limitation “the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample” in claims 9, 26, and 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the algorithm is configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample. The specification is silent on what this algorithm is and how it determines these metrics numerically. The specification repeats statement about the algorithm “being stored in a computer readable format and electronically accessible by the testing device” and/or “querying” it when needed in more than one instance (see para [0007],[0015], [0016], [0083],[0085], [0097]). Further, the specification mentions the functionality of the algorithm as claimed in the limitation above (see at least para [0008],[0009],[0066], [0092],[0094], [0097],[0098], [0099]) without going into detail about the methodology or numerical support for how the algorithm is being able to make these decisions. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea, specifically a mathematical concept without significantly more. The claims recite an “algorithm” in claim 1 and “interpretive algorithm” in claims 9, 26, and 27 that are used to compute and process detectable signal data from the lateral flow chromatographic assay cassette, calculate a calibration curve, convert the signal to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample. The judicial exception are not integrated into a practical application because they are not applied by a particular machine or used to effect a transformation and only generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.06 (b) and 2106.06(h).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, Fletcher et al. (US 20110009163) in view of Davis et al. (US 20090203059) teaches everything in the claim but the judicial exception. Fletcher discloses a testing device for evaluating a biological sample.  Fletcher teaches that a smart phone (Figure 1:12) having a light source and photodetector (Figure 1:18) is used to measure a fluorescent response from an assay cassette (Figure 1:26).  This is described in at least paragraphs [0086]-[0088].  Paragraph [0087] states that a controller (Figure 1:30) comprising an interpretive algorithm is used to convert the signal obtained by the detector to a quantification value for determining the amount of analyte in the sample.  Furthermore, Fletcher shows in at least Fig. 1 that a plurality of lenses are positioned between the assay and the detector to treat emission light.  Figure 4 depicts at least one embodiment in which a light 
Davis discloses an enzyme-based assay system comprising a lateral-flow chromatographic assay cassette (Figure 1:1) having a sample application zone (Figure 1:5) in communication with a test zone (Figure 1:2) via a fluid transport matrix (i.e. nitrocellulose material).  This is described in at least paragraphs [0049]-[0061].  An enzymatically activated detectable label (Figure 2:10) is immobilized on a substrate (Figure 1:8,9) arranged in a line (Figure 1:6) in the test zone.  Sample fluid possibly containing protease enzyme is added to the application zone as a mobile phase.  When protease is present in the sample, it will cleave the substrate, and thereby release (i.e. "activate”) the detectable label.  This released labeled molecule is then bound to a downstream capture component (Figure 3:13) where it is optically evaluated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 12, 15 and 24-27 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fletcher (US 20110009163) in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282).
With respect to claims 1-3, Fletcher discloses a testing device for evaluating a biological sample.  Fletcher teaches that a smart phone (Figure 1:12) having a light source and photodetector (Figure 1:18) is used to measure a fluorescent response from an assay cassette (Figure 1:26).  This is described in at least paragraphs [0086]-[0088].  Paragraph [0087] states that a controller (Figure 1:30) comprising an interpretive algorithm is used to convert the signal obtained by the detector to a quantification value for determining the amount of analyte in the sample.  Furthermore, Fletcher shows in at least Fig. 1 that a plurality of lenses are positioned between the assay and the detector to treat emission light.  Figure 4 depicts at least one embodiment in which a light emitting diode 102 is positioned on the same side of a sample 114 as the photodetector 118.  Although the Fletcher testing device is generally capable of evaluating a wide variety of assay cassettes, Fletcher does not expressly teach that the assay cassette is a lateral-flow chromatographic device having a fluid transport matrix.
Davis discloses an enzyme-based assay system comprising a lateral-flow chromatographic assay cassette (Figure 1:1) having a sample application zone (Figure 1:5) in communication with a test zone (Figure 1:2) via a fluid transport matrix (i.e. nitrocellulose material).  This is described in at least paragraphs [0049]-[0061].  An enzymatically activated detectable label (Figure 2:10) is immobilized on a substrate (Figure 1:8,9) arranged in a line (Figure 1:6) in the test zone.  Sample fluid possibly containing protease enzyme is added to the application zone as a mobile phase.  When protease is present in the sample, it will cleave the substrate, and thereby release (i.e. "activate”) the detectable label.  This released labeled 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the handheld computing device as taught by Fletcher to evaluate essentially any assay cassette designed to be optically interrogated, such as the lateral-flow chromatographic assay cassette of Davis because Davis teaches in at least paragraph [0093] that the test strip contains fluorescent labels that require excitation by a light source and detection using a photodetector.  A person of ordinary skill in the art reasonably would have expected success in using the Fletcher handheld computing device to process the assay of Davis because this would allow for immediate data analysis in a field location.
The combination of Fletcher with Davis still differs from Applicant’s claimed invention because the references do not expressly show a lateral-flow assay cassette coupled to a testing device having a collimating lens for treating emission light.
Padmanabhan discloses an assay system for detecting the presence of a fluorescent analyte in a sample fluid disposed within a testing device (Figure 1:14).  During detection, the testing device is nested within a sample holder (Figure 1:20) that is coupled to at least one detector device (Figure 1:24) and at least one light source (Figure 1:22).  This is described in paragraphs [0061]-[0068].  The testing device is a cartridge that envelopes the testing device, and therefore serves to exclude external light from the testing device.  Padmanabhan additionally indicates in at least paragraph [0104] that a collimating lens is used to guide light within the sample holder.
Katzlinger discloses a luminescence measurement unit configured to evaluate a biological sample.  Katzlinger teaches in at least paragraphs [0082]-[0084] that emission light from a sample (Figure 9:14) is collimated using a lens (Figure 9:212) in order to enable the simultaneous detection of multiple wavelength bands. Katzlinger expressly teaches that it is also 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the Fletcher testing device had a sample holder having known optical elements, such as collimating lenses as taught by Padmanabhan because a sample holder having integrated detection means may be used to process a testing device within a sealed environment while positioning the assay cassette next to the detector and light source for focal length from the detector([0061]-[0068]; figure1:20). A person of ordinary skill in the art reasonably would have expected success in combining the sample holders of Padmanabhan with the combinations of Fletcher with Davis assay because both references are drawn to the art of analyzing and detecting biological particles. 

 With respect to claim 4, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Davis further teaches in paragraph [0059] that the line 6 of substrate material is optically evaluated to measure a loss of the detectable label.  

With respect to claim 12, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Padmanabhan additionally teaches that the light sources may be LEDs.

With respect to claim 15, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Davis describes the use of gold labels in at least paragraphs [0036] and [0050].

With respect to claims 24 and 25, Fletcher, Davis, Padmanabhan and Katzlinger and Katzlinger disclose the apparatus as described above.  The Padmanabhan and Fletcher sample 

With respect to claims 26 and 27, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Fletcher additionally discusses the use of first and second calibration standards configured to provide at least a two-point calibration curve in paragraphs [0274].  Fletcher teaches that a calibration curve can be developed using essentially any number of “standard slides”, which correlate to the test strip regions of Davis.  Furthermore, Fletcher and Katzlinger each teach the provision of a wavelength filter interposed between a light source and a reaction location (see, for example, the filter 24 in Fig. 1B of Katzlinger and the filter 78 in Fig. 3 of Fletcher).  As previously described, the prior art teaches an interpretive algorithm that is configured to convert a detected signal to a numerical value.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fletcher (US 20110009163) in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Song (US 20090305395).
With respect to claim 5, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus in claim 1.  Davis, however, generally states that the label and substrate are immobilized, and that the protease is in the mobile phase.
Song discloses an enzyme-based assay system comprising a chromatographic medium.  Paragraph [0052] teaches that immobilized labels (Figure 2:31,36) are disposed in downstream detection zones, and that at least one substrate may be mixed with a test sample in the mobile phase.  Although Song does not expressly state that the protease is immobilized, one of ordinary skill would have understood that protease immobilized in the reagent zone (Figure 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis system so that different combinations of substrate, enzyme and label are immobilized and/or are in the mobile phase because as evidenced by Song, it is known in the art to use mobile phase substrates and downstream immobilized labels when operating a lateral-flow assay to examine the activity of a protease.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143. A person of ordinary skill in the art reasonably would have expected success in modifying Davis’s system with Song’s teachings about using different combinations of substrate, enzyme, and labels that are immobilized and/or are in the mobile phase because both references discuss using lateral flow devices for detection of analytes. 

With respect to claims 6-8, Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus in claim 1, however do not expressly state that the product of the enzymatic cleavage of the substrate interacts with a reporter following at least one additional enzymatic reaction.
Song discloses the enzyme-based assay system as previously described.  Song indicates that in some embodiments a substrate is cleaved by first and second proteases during first and second enzymatic reactions.  The first reaction product interacts with a reporter immobilized within a first detection zone (Figure 2:31) to yield a detectable signal, and a second reaction product interacts with a reporter immobilized within a second detection zone (Figure 2:36) to yield a detectable signal.  This is described in at least paragraph [0052].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis lateral-flow assay to include at least one additional enzymatic reaction that generates a cleavage product capable of interacting with a reporter as shown by Song, because this mechanism for producing a detectable signal is known 
A person of ordinary skill in the art reasonably would have expected success in modifying Davis’s lateral flow assay to include at least one additional enzymatic reaction that generates a cleavage product capable of interacting with a reporter as shown by Song because both references discuss using lateral flow devices for detection of analytes.

Claims 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fletcher (US 20110009163) in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claims 1 and 12, and further in view of Ran (US 20110136250).
Fletcher, Davis, Padmanabhan and Katzlinger disclose the combination as described above.  Although Fletcher discusses the use of an optical detection system, Fletcher does not expressly teach certain elements (e.g. calibration curve, beam splitters) that are typical of most prior art optical detection systems.
Ran discloses an enzyme-linked assay for measuring the presence of a biological analyte in a sample using a fluorescent tag.  Ran teaches that a testing device (Figure 1:122) having a light source (Figure 3A:302) and photodetector (Figure 3A:314,316) is used to measure a fluorescent response from a cassette.  This is described in at least paragraphs [0102]-[0111].  Paragraph [0106] teaches that the testing device is configured to exclude stray, external light and to control illumination of the cassette.  Ran further teaches in at least paragraph [0092] that a calibration curve is developed using tests performed for 5 to 8 different known concentrations of analyte, and that the controller is configured to use calibration information when converting the detectable signal from the test sample to a numerical quantification result.  Ran also describes the use of a beam splitter 304 and dichroic mirror 308 to remove light of certain wavelengths from the excitation beam. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use commonly available detection devices (e.g. calibration curves, beam splitters) when optically interrogating the Fletcher cassette as evidenced by Ran because these features are commonly implemented within diagnostic testing devices in a highly predictable manner.  For example, calibration curves are necessary in order to obtain meaningful information from raw data, and beam splitters are often required to pass/reflect selected excitation light while also passing/reflected predetermined bands of emission light to reduce interference.
A person of ordinary skill in the art reasonably would have expected success in use commonly available detection devices of Ran on Fletcher’s cassette because both references discuss lateral flow assay to include at least one additional enzymatic reaction that generates a cleavage product capable of interacting with a reporter as shown by Song because both references discuss using a system of detection of analytes.  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fletcher (US 20110009163) in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Dees (US 20100285490).
Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above, however do not expressly describe a testing device in communication with an optical fiber.
Dees discloses a system for optically determining the presence of an enzyme analyte in a fluid.  Dees teaches in at least paragraphs [0355] and [0367]-[0369] detection is accomplished using a plurality of LEDs in communication with a fiber optic cable.  Evaluation of the optical signal is achieved using a portable computer (Figure 5:360).  

A person of ordinary skill in the art reasonably would have expected success in using commonly availabe detection devices (e.g. LEDs, fiber optical cables) as shown by Dees when optically interrogating the Fletcher’s cassette because both references discuss using methods, reagents, and apparatus for detection of analytes.  

Claims 151 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fletcher (US 20110009163) in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Egan (US 20110236879).
Fletcher, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above, however do not expressly state that surface plasmon detection is used during optical evaluation.
Egan discloses a lateral-flow chromatographic assay for measuring the presence of a target enzyme in a sample fluid.  Egan teaches in at least paragraphs [0271] and [0272] that colloidal gold labels and other plasmon resonant materials may be used during detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use colloidal gold labels when practicing the Fletcher system as shown by Egan because surface plasmon detection is understood to be a suitable 
A person of ordinary skill in the art reasonably would have expected success in using colloidal gold labels of Egan with Fletcher’s system because both references discuss using methods, reagents, and apparatus for detection of analytes.  

Claims 1-4, 12, 15 and 24-27 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dell “Toward a Point-of-Care Diagnostic System…” in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282).
With respect to claims 1-3, Dell teaches an immunoassay diagnostic test cassette that can be evaluated using a cell phone.  Dell teaches on pages 24 that the phone includes all image processing applications necessary to evaluate luminescence received from an enzymatically activated detectable label.  Dell expressly teaches that the assay signal data is converted to a numerical value for quantification of the amount or activity of at least one analyte in the biological sample.  Although the Dell testing device is generally capable of evaluating a wide variety of assay cassettes, Dell does not expressly teach that the assay cassette is a lateral-flow chromatographic device having a fluid transport matrix.
Davis discloses an enzyme-based assay system comprising a lateral-flow chromatographic assay cassette (Figure 1:1) having a sample application zone (Figure 1:5) in communication with a test zone (Figure 1:2) via a fluid transport matrix (i.e. nitrocellulose material).  This is described in at least paragraphs [0049]-[0061].  An enzymatically activated detectable label (Figure 2:10) is immobilized on a substrate (Figure 1:8,9) arranged in a line (Figure 1:6) in the test zone.  Sample fluid possibly containing protease enzyme is added to the application zone as a mobile phase.  When protease is present in the sample, it will cleave the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the handheld computing device of Dell to evaluate essentially any assay cassette designed to be optically interrogated, such as the lateral-flow chromatographic assay cassette of Davis.  Davis teaches in at least paragraph [0093] that the test strip contains fluorescent labels that require excitation by a light source and detection using a photodetector. A person of ordinary skill in the art reasonably would have expected success in using the Dell handheld computing device to process the assay of Davis because this would allow for immediate data analysis in a field location.
The combination of Dell with Davis still differs from Applicant’s claimed invention because the references do not expressly show a lateral-flow assay cassette coupled to a testing device having a collimating lens for treating emission light.
Padmanabhan discloses an assay system for detecting the presence of a fluorescent analyte in a sample fluid disposed within a testing device (Figure 1:14).  During detection, the testing device is nested within a sample holder (Figure 1:20) that is coupled to at least one detector device (Figure 1:24) and at least one light source (Figure 1:22).  This is described in paragraphs [0061]-[0068].  The testing device is a cartridge that envelopes the testing device, and therefore serves to exclude external light from the testing device.  Padmanabhan additionally indicates in at least paragraph [0104] that a collimating lens is used to guide light within the sample holder.
Katzlinger discloses a luminescence measurement unit configured to evaluate a biological sample.  Katzlinger teaches in at least paragraphs [0082]-[0084] that emission light from a sample (Figure 9:14) is collimated using a lens (Figure 9:212) in order to enable the simultaneous detection of multiple wavelength bands.


 With respect to claim 4, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Davis further teaches in paragraph [0059] that the line 6 of substrate material is optically evaluated to measure a loss of the detectable label.  

With respect to claim 12, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Padmanabhan additionally teaches that the light sources may be LEDs.
With respect to claim 15, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Davis describes the use of gold labels in at least paragraphs [0036] and [0050].

With respect to claims 24 and 25, Dell, Davis, Padmanabhan and Katzlinger and Katzlinger disclose the apparatus as described above.  The Padmanabhan and Dell sample 

With respect to claims 26 and 27, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above.  Furthermore, Katzlinger teaches the provision of a wavelength filter interposed between a light source and a reaction location (see, for example, the filter 24 in Fig. 1B of Katzlinger).  As previously described, the prior art teaches an interpretive algorithm that is configured to convert a detected signal to a numerical value.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dell “Toward a Point-of-Care Diagnostic System…” in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Song (US 20090305395).

With respect to claim 5, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus in claim 1.  Davis, however, generally states that the label and substrate are immobilized, and that the protease is in the mobile phase.
Song discloses an enzyme-based assay system comprising a chromatographic medium.  Paragraph [0052] teaches that immobilized labels (Figure 2:31,36) are disposed in downstream detection zones, and that at least one substrate may be mixed with a test sample in the mobile phase.  Although Song does not expressly state that the protease is immobilized, one of ordinary skill would have understood that protease immobilized in the reagent zone (Figure 2:22) would have been capable of reacting with the at least one substrate in the mobile phase to generate chromogenic products.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis system so that different prima facie obvious.  See MPEP 2143. A person of ordinary skill in the art reasonably would have expected success in modifying Davis’s system with Song’s teachings about using different combinations of substrate, enzyme, and labels that are immobilized and/or are in the mobile phase because both references discuss using lateral flow devices for detection of analytes. 

With respect to claims 6-8, Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus in claim 1, however do not expressly state that the product of the enzymatic cleavage of the substrate interacts with a reporter following at least one additional enzymatic reaction.
Song discloses the enzyme-based assay system as previously described.  Song indicates that in some embodiments a substrate is cleaved by first and second proteases during first and second enzymatic reactions.  The first reaction product interacts with a reporter immobilized within a first detection zone (Figure 2:31) to yield a detectable signal, and a second reaction product interacts with a reporter immobilized within a second detection zone (Figure 2:36) to yield a detectable signal.  This is described in at least paragraph [0052].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Davis lateral-flow assay to include at least one additional enzymatic reaction that generates a cleavage product capable of interacting with a reporter as shown by Song, because this mechanism for producing a detectable signal is known in the art, and allows one the ability to simultaneously determine the existence of more than one protease in a sample fluid.
A person of ordinary skill in the art reasonably would have expected success in modifying Dell’s lateral flow assay to include at least one additional enzymatic reaction that 

Claims 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dell “Toward a Point-of-Care Diagnostic System…” in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claims 1 and 12, and further in view of Ran (US 20110136250).
Dell, Davis, Padmanabhan and Katzlinger disclose the combination as described above.  Although Dell discusses the use of an optical detection system, Dell does not expressly teach certain elements (e.g. calibration curve, beam splitters) that are typical of most prior art optical detection systems.
Ran discloses an enzyme-linked assay for measuring the presence of a biological analyte in a sample using a fluorescent tag.  Ran teaches that a testing device (Figure 1:122) having a light source (Figure 3A:302) and photodetector (Figure 3A:314,316) is used to measure a fluorescent response from a cassette.  This is described in at least paragraphs [0102]-[0111].  Paragraph [0106] teaches that the testing device is configured to exclude stray, external light and to control illumination of the cassette.  Ran further teaches in at least paragraph [0092] that a calibration curve is developed using tests performed for 5 to 8 different known concentrations of analyte, and that the controller is configured to use calibration information when converting the detectable signal from the test sample to a numerical quantification result.  Ran also describes the use of a beam splitter 304 and dichroic mirror 308 to remove light of certain wavelengths from the excitation beam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use commonly available detection devices (e.g. calibration curves, beam splitters) when optically interrogating the Dell cassette as evidenced by Ran because these features are commonly implemented within diagnostic testing devices in a highly 
A person of ordinary skill in the art reasonably would have expected success in use commonly available detection devices of Ran on Dell’s cassette because both references discuss lateral flow assay to include at least one additional enzymatic reaction that generates a cleavage product capable of interacting with a reporter as shown by Song because both references discuss using a system of detection of analytes.  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dell “Toward a Point-of-Care Diagnostic System…” in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Dees (US 20100285490).
Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above, however do not expressly describe a testing device in communication with an optical fiber.
Dees discloses a system for optically determining the presence of an enzyme analyte in a fluid.  Dees teaches in at least paragraphs [0355] and [0367]-[0369] detection is accomplished using a plurality of LEDs in communication with a fiber optic cable.  Evaluation of the optical signal is achieved using a portable computer (Figure 5:360).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use commonly available detection devices (e.g. LEDs, fiber optical cables) when optically interrogating the Dell cassette as evidenced by Dees because these features are commonly implemented within diagnostic testing devices in a highly predictable manner.  Optical fibers are well known in the art to efficiently transport light to and 

Claims 152 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dell “Toward a Point-of-Care Diagnostic System…” in view of Davis (US 20090203059), Padmanabhan (US 20050105077) and Katzlinger (US 20120077282) as applied to claim 1, and further in view of Egan (US 20110236879).
Dell, Davis, Padmanabhan and Katzlinger disclose the apparatus as described above, however do not expressly state that surface plasmon detection is used during optical evaluation.
Egan discloses a lateral-flow chromatographic assay for measuring the presence of a target enzyme in a sample fluid.  Egan teaches in at least paragraphs [0271] and [0272] that colloidal gold labels and other plasmon resonant materials may be used during detection.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use colloidal gold labels when practicing the Dell system.  As shown by Egan, surface plasmon detection is understood to be a suitable alternative to fluorescence detection.  Indeed, one of ordinary skill would have been able to consider surface plasmon detection as an alternative optical technique for examining the Dell cassette, especially in view of the Egan disclosure which describes surface plasmon detection as an art-recognized equivalent. A person of ordinary skill in the art reasonably would have expected success in combining the references because they discuss methods, apparatus and reagents in lateral flow detection of analytes.

Res Judicata
Claims 1-16, 26 and 27 are rejected under the principles of res judicata. The claims are not patentably distinct from those previously adjudicated in parent application No. 13/862,184 for the following reasons.
Claims 1-16, 26 and 27 of the present application are identical to previously adjudicated claims 1-11,13, 15-18, 28 and 29 respectively, of parent application U.S. 13/862,184
The Patent Trial and Appeal Board decision mailed 2/26/2019 in U.S. 13/862,184 affirmed the rejections of claims 1-11,13, 15-18, and 26-29 on the grounds of 35 U.S.C 103(a) obviousness rejection. See pages 3-5 of the PTAB decision. 
A Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application. The examiner is without authority to allow the claims unless amended or unless the rejection is overcome by a showing of facts not before the Board. See MPEP §§ 706.07(h) and 706.03(w).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
1/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to claim 15, this is an alternative rejection to the rejection of claim 15 previously presented.
        2 With respect to claim 15, this is an alternative rejection to the rejection of claim 15 previously presented.